DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 4/14/2021 have been fully considered, but are not persuasive.
Applicant argues that cited reference Heo does not disclose all of the limitations of newly-amended Claim 1 (Remarks of 4/14/2021, pages 7-8).  Specifically, Applicant argues that Heo fails to disclose the claim limitation newly-added to Claim 1 of:  an inclined surface of each of the optical patterns having a base angle (.theta.) of about 75.degree. to about 90.degree relative to a plane in which the flat section extends (Ibid).  In the previous Office Action of 1/19/2021 (page 6), the Examiner cited paragraph [0049] of Heo as disclosing that protrusions 221b [optical patterns] may be formed into a unidirectionally extended rod shape, thus having a 90 degree base angle (see paragraphs [0048]-[0050], [0058], [0059] and FIGS. 1-4 of Heo).  In response, Applicant appears to concede that Heo’s paragraph [0049] discloses a rod shape for protrusions 221b, but does not agree that Heo discloses the claimed base angle of about 75 to 90 degrees (Remarks of 4/14/2021, page 8).
However, the Examiner’s understanding of “rod shape” is in accordance with the Merriam-Webster dictionary definition of “rod”, which is “a slender bar”, and thus a reasonable interpretation of Heo’s disclosure of a “unidirectionally extended rod shape” is that of a slender bar of material projecting upward from the horizontal surface, i.e., having a rectangular cross-section, and thus having inclined surfaces [side surfaces] at a 90 degree angle relative to the horizontal.
Therefore, Heo discloses all of the claim limitations of Claim 1, and thus Claims 1-15 remain rejected based upon the previously-cited Heo reference.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the phrase:  “wherein the protective layer includes at least one of a protective film and a protective coating layer”.  However, Claim 12, from which Claim 13 depends, does not require a protective layer.  Thus, it is unclear whether Claim 13 intends to require a protective layer, or merely requires that if the contrast-improving optical film includes a protective layer, then such protective layer includes at least one of a protective film and a protective coating layer.  For examination, this phrase will be treated as:  “wherein the contrast-improving optical film includes a protective layer, and the protective layer includes at least one of a protective film and a protective coating layer”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heo, US 2016/0315287 (previously-cited).
Regarding Claim 1, as best understood, Heo discloses:  A polarizing plate including (the Examiner notes that the term “including” is an open-ended transitional phrase which permits additional elements or features):
a polarizing film and a contrast-improving optical film, sequentially stacked (circular polarization layer 30 and pattern layer 20 are sequentially stacked; paragraph [0067] and FIGS. 1, 3, 5 of Heo);
wherein the contrast-improving optical film includes a contrast-improving layer (pattern layer 20 includes first layer 22 and second layer 21; FIGS. 1-5 of Heo);
the contrast-improving layer including a first resin layer and a second resin layer facing the first resin layer (first layer 22 [cover 222] may be formed of resin 
the second resin layer including a patterned portion having optical patterns and a flat section between the optical patterns (second layer 21 has convex part 221 thereon, which may include protrusions 221b having residual part 221a [flat section] therebetween, and also wherein protrusions 221b may contact each other or may be spaced apart from each other; paragraphs [0048]-[0050], [0058], [0059] and FIGS. 1-5 of Heo);
the first resin layer at least partially filling the optical patterns (first layer 22 [cover 222] at least partially fills the pattern of protrusions 221b having residual parts 221a [flat sections] therebetween; paragraph [0051] and FIGS. 1-4 of Heo); and
an inclined surface of each of the optical patterns having a base angle (.theta.) of about 75.degree. to about 90.degree. relative to a plane in which the flat section extends (protrusions 221b may be formed into a unidirectionally extended rod shape, thus having a 90 degree base angle relative to a plane in which the residual part 221a [flat section] extends; paragraph [0049] and FIGS. 1-4 of Heo);
the second resin layer satisfying Equation 1: 0 ≤ (maximum thickness of second resin layer – maximum height of optical pattern) / (maximum height of optical pattern) ≤ 1 
the polarizing plate having a contrast ratio gain of about 1.00 or more, as represented by Equation 2: contrast ratio gain = side relative contrast ratio × front relative contrast ratio, where the front relative contrast ratio is a ratio of a front contrast ratio of the polarizing plate including the contrast-improving layer to a front contrast ratio of a corresponding polarizing plate not including the contrast-improving layer, and the side relative contrast ratio is a ratio of a side contrast ratio of the polarizing plate including the contrast-improving layer to a side contrast ratio of a corresponding polarizing plate not including the contrast-improving layer) (see discussion below).

Regarding item (h) above, Heo does not appear to explicitly disclose the claimed improvement of relative front and side contrast ratios.  However, it has been held that mere recognition of latent properties in the prior art does not render non-obvious an otherwise known invention.  MPEP § 2145, Section II, citing In re Wiseman, 596 F.2d 1019; 201 USPQ 658 (CCPA 1979).  Furthermore, although the features of an apparatus may be recited functionally, rather than structurally, once an examiner concludes and explains that a functional limitation is an inherent characteristic of the prior art, the burden then shifts to applicant to establish that the prior art does not possess the characteristic relied on.  MPEP § 2114, citing In re Schreiber, 128 F.3d 1473, 1478; 44 USPQ2d 1429, 1432 (Fed. Cir. 1997) and In re Swinehart, 439 F.2d 210, 213; 169 USPQ 226, 228 (CCPA 1971).
In the present case, the device of Heo satisfies all of the structural limitations of the presently-claimed invention.  Heo discloses the structural features which relate to contrast improvement, including resin layers, optical patterns in such resin layer, flat areas between such optical patterns, and thickness-to-height relationship of those optical patterns.  Thus, Heo inherently discloses all of the advantages flowing from such structural features, including the desired improvement to the relative front and side contrast ratios.
Therefore, Claim 1 is rejected as being anticipated by Heo.

Regarding Claim 2, Heo discloses:  wherein the patterned portion satisfies Equation 3:  1 < P / W ≤ 10, <Equation 3> where P is a pitch (unit: µm) of the patterned portion, and W is a maximum width (unit: µm) of each of the optical patterns (protrusions 221b may contact each other or may be spaced apart from each other, and thus, when such protrusions are extremely close, but not contacting each other, the pitch is just slightly greater than the width, and thus P / W equals just slightly greater than 1; paragraph [0049] and FIGS. 1-5 of Heo).

Regarding Claim 3, Heo discloses:  wherein the optical patterns are trapezoidal optical patterns in which two adjacent inclined surfaces are connected to each other via a first surface (cross section shapes of protrusions 221b may be trapezoid; paragraph [0049] of Heo).

Regarding Claim 4, Heo discloses:  wherein the optical patterns have an aspect ratio (H2/W) of about 0.3 to about 3.0 (when the protrusions 221b are formed into a convex lens shape, an aspect ratio of the cross section of the lens may be 0.01:1 to 2:1, and when the protrusions 221b have a prism pattern having triangle cross sections, an aspect ratio of the cross section of the prism may be 0.08:1 to 2:1; paragraph [0049] and FIGS. 1-4 of Heo).

Regarding Claim 5, Heo discloses:  wherein a difference in index of refraction between the second resin layer and the first resin layer is about 0.05 to about 0.20 (first layer 22 [more specifically, cover 222] may be made of a material having a refractive index of 1.3 to 1.5, whereas second layer 21 [more specifically, base material 212] may have a refractive index which is 0.01 to 0.7 different from scattering particles 211 which have a refractive index of 

Regarding Claim 6, Heo discloses:  wherein the second resin layer has a higher index of refraction than the first resin layer (first layer 22 [more specifically, cover 222] may be made of a material having a refractive index of 1.3 to 1.5, whereas second layer 21 [more specifically, base material 212] may have a refractive index which is 0.01 to 0.7 different from scattering particles 211 which have a refractive index of 1.5 to 2.7, and thus a refractive index of base material 212 being higher than a refractive index of cover 222 is disclosed; paragraphs [0051], [0055] and FIGS. 1-4 of Heo).

Regarding Claim 7, Heo discloses:  wherein a value of the expression (maximum thickness of second resin layer – maximum height of optical pattern) in Equation 1 is about 5 µm or less (a maximum thickness of second layer 21 may be 0.1 to 130 µm, and a maximum height of convex part 221 may be 60 to 100 [µm], and thus, using, e.g., mid-range values disclosed by Heo, e.g., 85 µm and 80 µm, the result of Equation 1 is:  85 µm minus 80 µm = 5 µm; paragraph [0058] and FIG. 2 of Heo).

Regarding Claim 8, Heo discloses:  wherein the first resin layer has a minimum thickness of about 1 µm or more (thickness of the first layer 22 may be 0.2 to 130 µm and the maximum height of convex part 221 may be 60 to 100 [µm], which means a minimum thickness of either first layer 22, or specifically cover 222, may be 1 µm or more; paragraph [0058] and FIG. 2 of Heo).

Regarding Claim 9, Heo discloses:  wherein the optical patterns have a maximum height of about 15 µm or less (height of the overall convex part 221 may be 0.2 to 80 µm, 

Regarding Claim 10, Heo discloses:  wherein the second resin layer has a maximum thickness of about 20 µm or less (thickness of second layer 21 may be 0.1 to 130 µm; paragraph [0058] and FIG. 2 of Heo).

Regarding Claim 11, Heo discloses:  wherein at least one of the first resin layer and the second resin layer is self-adhesive (cover 222 and base material 212 may or may not include adhesive; paragraphs [0013], [0023], [0051], [0054] of Heo).

Regarding Claim 12, Heo discloses:  wherein the contrast-improving optical film further includes at least one of a protective layer and an anti-reflective film on the contrast-improving layer (pattern layer 20 may further include a third layer 23 thereon; paragraph [0065] and FIG. 4b of Heo).

Regarding Claim 13, as best understood, Heo discloses:  wherein the protective layer includes at least one of a protective film and a protective coating layer (third layer 23 may include a polymer resin; paragraph [0065] and FIG. 4b of Heo)

Regarding Claim 15, Heo discloses:
wherein a value of the expression (maximum thickness of second resin layer – maximum height of optical pattern) in Equation 1 is about 0 µm (a maximum thickness of second layer 21 may be 0.1 to 130 µm, and a maximum height of convex part 221 may be 60 to 100 [µm], and thus, using, e.g., mid-range values disclosed by 
the optical patterns have a base angle (.theta.) of about 90.degree. (protrusions 221b may be formed into a unidirectionally extended rod shape, thus having a 90 degree base angle; paragraph [0049] of Heo; note that the Examiner is applying Applicant’s definition of “base angle” on page 7, paragraph [0040] of Applicant’s specification, as best understood).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Heo in view of Nishimura et al., US 2013/0265506 (previously-cited).
Regarding Claim 14, Heo discloses:  wherein the contrast-improving optical film is on a light exit surface of the polarizing film (light is capable of exiting either side of circular polarization layer 30, and pattern layer 20 is located on a lower side of circular polarization layer 30; FIGS. 1, 3, 5 of Heo; the Examiner notes that a “light exit surface” has not been defined, e.g., with respect to a light source, and thus may be broadly interpreted, as above).
Heo does not appear to explicitly disclose:   the polarizing plate further includes at least one of a protective layer and an anti-reflective film on a light exit surface of the contrast-improving optical film.
Nishimura is related to Heo with respect to display device having polarizer and diffusion layer.
Nishimura teaches:  the polarizing plate further includes at least one of a protective layer and an anti-reflective film on a light exit surface of the contrast-improving optical film 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the protective layer of Nishimura for both sides [and thus the underside] of the polarizing plate of Heo because such layers serve to protect the polarizing plate, as taught in paragraph [0129] of Nishimura.

Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter.
With respect to Claim 16, although the prior art discloses various liquid crystal displays, including:


    PNG
    media_image1.png
    76
    570
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    247
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    247
    556
    media_image3.png
    Greyscale


The prior art fails to disclose or suggest the above combination of features further comprising:


    PNG
    media_image4.png
    49
    521
    media_image4.png
    Greyscale


Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872